DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 depends on claim 15 which is cancelled. It is not clear if it is intended to depend on claim 1 instead or on different claims. Examiner is interpreting claim 16 depending on claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Disney and further in view of  Ko (US 2007/0069308 A1)

Regarding claim 13, Disney discloses, 


    PNG
    media_image1.png
    607
    669
    media_image1.png
    Greyscale

A method of manufacturing a laterally diffused metal oxide semiconductor device, the method comprising: 
a) forming a source region (106, para [0019]) and a drain region(107, para [0019])  in a base layer (101 & 102); 
b) forming a first dielectric layer (gate oxide 113, para [0020]) on a top surface of the base layer, wherein the first dielectric layer is adjacent to the source region (as seen); 
c) forming a voltage withstanding layer (thick gate oxide 114, para [0020]) between the first dielectric layer and the drain region (as seen) ; 
d) forming a conductor layer  (conductive material  layer used in deposition step and then separated by etching to form 108 & 109, para [0026]) on the first dielectric layer and the voltage withstanding layer; 
e) forming a first conductor (108, para [0021]) at least partially located on the first dielectric layer, and a second conductor (109, para [0021])  at least partially located on voltage withstanding layer, by etching the conductor layer (see para [0026], 108 and 109 are formed  by etching  deposited conductive material layers of 108 and 109);
(f) forming …….a first field plate electrode (vertical portion of 115 connected to 109 as marked in Disney Fig. 1 above) electrically connected to the second conductor (109)…….
g) forming a source electrode  (including vertical portion of 115 connected to source 106 and horizontal portion of 115, para [0021]) electrically connected to the source region, 
h) wherein the first and second conductors are spatially isolated(as seen), the source electrode at least covers a space between the first and second conductors( as seen horizontal portion of 115 covers space between 108 & 109).
But Disney does not explicitly disclose, forming a gate electrode electrically connected to the first conductor, wherein the first field plate electrode and the gate electrode are coupled to different potentials;

    PNG
    media_image2.png
    464
    599
    media_image2.png
    Greyscale

But Ko discloses,  a gate electrode (see as marked in Ko  Fig. 2 above) electrically connected to the first conductor (39a). 
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Disney such that a gate electrode is formed  to connect to the first conductor (gate 108), according to disclosing of Ko, in order to connect the gate to external potential.
Disney & Ko still does not explicitly disclose, wherein the first field plate electrode and the gate electrode are coupled to different potentials.  
However, the recitation “wherein the first field plate electrode and the gate electrode are coupled to different potentials” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The  Disney &  Ko reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Disney &  Ko can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 14, Disney & Ko discloses the method of claim 13 and further disclose, wherein before the forming the source electrode, further comprising forming an interlayer dielectric layer (105, para [0022]) on the top surface of the base layer, wherein the source region is exposed by the interlayer dielectric layer(as seen), the source electrode comprises a first portion (vertical portion of 115 connected to 106) in contact with the source region through the interlayer dielectric layer, and a second portion(horizontal portion of 115 ) located on a surface of the interlayer dielectric layer and extending at least to above the second conductor (109).  

Regarding claim 16, Disney & Ko  discloses the method of claim [[15]] 1 (as per interpretation of 112(b) rejection)  but does not explicitly disclose, wherein the first field plate electrode and the source electrode are coupled to the same potential.  
However, the recitation  “wherein the first field plate electrode and the source electrode are coupled to the same potential. ” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The  Disney &  Ko reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Disney & Ko can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Claims 17-18 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Disney  in view of Ko and further in view of Lin (US 2002/0079521 A1).

Regarding claim 17, Disney & Ko  discloses the method of claim 13 but does not explicitly discloses, wherein when forming the first and second conductors, the method further comprises forming a plurality of third conductors on the voltage withstanding layer, wherein each of the plurality of  third conductors is spatially isolated from each other, and one of the plurality of third conductors that is adjacent to the second conductor is spatially isolated from the second conductor.  
But Lin discloses, 


    PNG
    media_image3.png
    408
    655
    media_image3.png
    Greyscale

Plurality of  third conductor (210, Fig. 1 above as shown), wherein the at least one third conductor is located on the voltage withstanding layer (999), each of the plurality of  third conductors is spatially isolated from each other, and one of  the plurality of third conductors that is adjacent to the second conductor is spatially isolated from the second conductor (as shown) and increase in number of field plates could increase the field distribution ability (para [0016]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Disney such that two third conductors are formed on voltage withstanding layer 114 adjacent to the second conductor 109 such that the method further comprises  a plurality of third conductors on the voltage withstanding layer, wherein each of the plurality of third conductors is spatially isolated from each other, and one of the plurality of third conductors that is adjacent to the second conductor is spatially isolated from the second conductor, according to teaching of Lin, in order to increase the filed distribution ability, as taught by Lin above.

Regarding claim 18, Disney, Ko & Lin discloses the method of claim 17 and further discloses, further comprising forming a plurality of second field plate electrodes (as marked in Lin Fig. 2 above) that each are electrically connected to a corresponding one of the plurality of third conductors, wherein  a potential of a second field plate electrode  that is closer to the drain region is higher than a potential of a second field plate electrode that is farther from the drain region (the drain to field plate electrode potential of nearest second filed field plate electrode , i.e. middle 210 in Lin Fig. 2. is obviously  higher than that of the farthest second filed electrode. i.e.  rightmost 210 in Lin Fig. 2 due to lesser resistance voltage drop).

Regarding claim 22,  Disney, Ko & Lin discloses the method of claim 17 and further disclose, wherein a juncture region between the first dielectric layer (113) and the voltage withstanding layer (114) is covered by one of the first conductor and the second conductor (108) .  

Claims  19-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Disney in view of Ko and further in view of Mallikarjunaswamy (US 2015/0380398 A1).
  
Regarding claim 19, Disney & Ko  discloses the method of claim 13 and further disclose, further comprising forming a drift region (103), a body region (104), …….., wherein: a) the drain region (107) is located in the drift region, and at least a portion of the voltage withstanding layer  (114) is located on the drift region; b) the source region (106) is located in the body region, and at least a portion of the first dielectric layer (113) is located on the body region; 
But Disney & Ko  do not explicitly disclose, 
….and a reduced surface field effect layer in the base layer……
c) a lower surface of the body region and a lower surface of the drift region are not lower than a upper surface of the reduced surface field effect layer; and d) a doping type of the reduced surface field effect layer is the same as that of the body region and have different from that of the drift region. 
But Mallikarjunaswamy  discloses,

    PNG
    media_image4.png
    590
    772
    media_image4.png
    Greyscale

a reduced surface field effect layer (50)  in the base layer(30 & 22), wherein
c) a lower surface of the body region (34) and a lower surface of the drift region (40) are not lower than a upper surface of the reduced surface field effect layer (50); and d) a doping type of the reduced surface field effect layer is the same as that of the body region and have different from that of the drift region (50 has the same doping type as the body region, see para [0019], for P-body as shown in Fig. 3 , 50 therefore is P type which is different than N-drift region).
 deep diffusion region 50 forms a RESURF (reduced surface electric field) structure in the LDMOS transistor, thereby forming a RESURF LDMOS, which improves the resistance Rds-A of the LDMOS and also improves the device reliability ( para [0019])

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Disney & Ko such that a reduced surface field effect layer is formed  in the base layer such that a lower surface of the body region and a lower surface of the drift region are not lower than a upper surface of the reduced surface field effect layer; and d) a doping type of the reduced surface field effect layer is the same as that of the body region and have different from that of the drift region, according to teaching of Mallikarjunaswamy, in order to form a RESURF LDMOS, which improves the resistance Rds-A of the LDMOS and also improves the device reliability, as taught by Mallikarjunaswamy.

Regarding claim 20, Disney, Ko & Mallikarjunaswamy disclose the method of claim 19 and further disclose, further comprising forming an isolation layer (NBL,Fig.3 Mallikarjunaswamy)   below the reduced surface field effect layer (50), wherein the reduced surface field effect layer (50) and a bottom portion (22) of base layer are isolated by the isolation layer (NBL).

Regarding claim 23, Disney, Ko & Mallikarjunaswamy disclose the method of claim 19 and further discloses, wherein a first distance between the reduced surface field effect layer and the drift region is greater than zero (the spacing between upper surface of 50 and lower surface of drift 40 is greater than zero as seen in Fig. 3 above)

 
Regarding claim 24, Disney, Ko & Mallikarjunaswamy disclose the method of claim 23 and further comprises, wherein a second distance between the reduced surface field effect layer and the body region is less than or equal to the first distance (spacing between upper surface of 50 and lower surface of body region 34 is less than OR equal to the spacing between upper surface of 50 and lower surface of Drift region 40  as seen from Fig. 3 above).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Disney in view of Ko  in view of Mallikarjunaswamy and further in view of Cai (US 2015/0255596 A1)

Regarding claim 25, Disney, Ko & Mallikarjunaswamy disclose the method of claim 19 but does not explicitly  disclose, wherein the greater the doping concentration of the drift region, the smaller the first distance.
But Mallikarjunaswamy additionally discloses the doping of the N-drift region 40 can be made higher due to charge coupling from the deep diffusion region 50.The reliability of the LDMOS transistor is improved as the electric field is not concentrated at the surface of the device. (para [0024])
And Cai discloses, drift section 120 has a  dopant concentration profile where the dopant concentration increases  with increasing depth (para [0018].
It would have been obvious from one in ordinary skill in art before the effective filing date of the claimed invention to make the doping concentration of drift region higher such that dopant concentration increases with increasing depth such that the greater the doping concentration of the drift region, the smaller the first distance (the first distance between 50 and deeper portion of drift region with greater dopant concentration will be smaller than the first distance between 50 and lighter doped top portion of drift region 40 as dopant concentration increases with increasing depth), according to disclosing of Cai, in order to electric field is not concentrated at the surface of the device, as taught by Mallikarjunaswamy


Allowable Subject Matter
Claim 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
With respect to claim 21, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the source electrode further covers a space between the second conductor and the third conductor, and a space between the plurality of third conductors 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813        
                                                                                                                                                                                                /SHAHED AHMED/Primary Examiner, Art Unit 2813